Citation Nr: 9901101	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
November 1981.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The veteran was originally 
denied service connection for a psychiatric disorder 
(paranoid schizophrenia) in a January 1983 rating action.  
The present case arises from a December 1993 decision, in 
which the veterans claim was again disallowed.  A notice of 
disagreement with that decision was received in June 1994 
and, for reasons that are not entirely clear, a statement of 
the case regarding the matter was not issued until January 
1998.  In any event, the appeal was perfected by the 
submission of a VA Form 9 (Appeal to Board of Veterans 
Appeals) that was received at the RO in February 1998.  In 
August 1998, the veteran and his sister appeared at a hearing 
conducted by the undersigned Member of the Board at the RO, 
after which the claims file was transferred to the Board in 
Washington DC.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran, with the support of his representative, 
essentially contends that, contrary to the conclusions 
offered by those who treated him in service, his psychosis 
did not exist prior to service, but instead began in service.  
Therefore, he argues that service connection is warranted for 
this disability.  In addition, the veterans representative 
asserts that new and material evidence has been submitted 
sufficient to reopen the previously denied claim for service 
connection.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that new and material 
evidence has been submitted to reopen the veterans claim for 
service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a psychiatric disorder in rating actions dated in January 
1983, on the basis that his paranoid schizophrenia pre-
existed service and was not aggravated by service.  

2.  The veteran was informed of the decisions to deny his 
claim for service connection, and of his appellate rights, in 
letters addressed to him in January 1983.  He did not appeal 
those decisions, and they became final.  

3.  In July 1989, the RO confirmed the decision to deny 
service connection for a psychiatric disorder, on the basis 
that new and material evidence had not been presented to 
reopen the veterans previously denied claim.  

4.  The veteran was informed of the decision to deny his 
attempt to reopen his claim, and of his appellate rights, in 
a letter addressed to him in July 1989.  He did not appeal 
that decision, and it became final.  

5.  The evidence obtained, since the decision that confirmed 
the denial of the veterans claim for service connection for 
a psychiatric disorder, includes a sworn statement by the 
veterans mother, and testimony from his sister in which the 
veterans normal behavior prior to service was described.  


CONCLUSION OF LAW

Evidence received since the July 1989 denial by the RO of the 
veterans claim for entitlement to service connection for a 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Generally, 
veterans are presumed to have entered service in sound 
condition as to their health.  38 U.S.C.A. §§ 1111, 1132, 
1137 (West 1991).  The foregoing presumption, however, 
attaches only where there has been an induction examination 
in which the later complained of disability was not noted.  
The regulation provides expressly that the term noted 
denotes only such conditions as are recorded in examination 
reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304 
(b)(1) (1998).  See Verdon v. Brown, 8 Vet.App. 529, 535 
(1996) (disorder must be detected at entrance examination to 
be considered a preexisting condition).

Under 38 C.F.R. § 3.304(b) (1998), the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that an injury or disease existed prior to service.  Thus, in 
this case, the burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a psychiatric disorder existed prior to service and that the 
condition was not aggravated by service.  In determining the 
inception of a psychiatric disorder, the applicable 
regulation requires that the following are to be considered: 
medical judgment, accepted medical principles, history 
with regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease, and a thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  See 
38 C.F.R. § 3.304(b)(1) (1998).  

A review of the record reflects that the veteran first 
submitted an application for VA benefits in November 1982.  
At that time, he sought to establish service connection for 
paranoid schizophrenia.  Shortly thereafter, the RO obtained 
the veterans service medical records.  These revealed that 
there were no psychiatric abnormalities noted on clinical 
evaluation when the veteran was examined in connection with 
his entrance into service in October 1979.  Subsequently 
dated records reflect that, in November 1980, approximately 
one year after his entrance into service, the veteran 
presented himself to medical personnel and requested  
treatment for long term heavy drinking.  It appears that some 
sort of referral to alcoholic counseling was planned, 
although the immediate steps taken to effect that referral 
are not clear.  In January 1981 records, medical personnel, 
aboard the ship on which the veteran served, referred him to 
a medical officer at a naval station dispensary, to evaluate 
his complaints of stress and anxiety.  There was, however, no 
record of any results from this referral.

In March 1981, the veteran was admitted to a naval medical 
facility in San Diego, California, having volunteered for 
treatment after he recognized that his drinking was affecting 
his life style.  As his stay progressed, he began displaying 
bizarre and inappropriate behavior in front of his barracks, 
and was transferred to another nearby medical facility.  
Thereafter, the veteran reported experiencing feelings of 
supernatural powers prior to service, and said he understood 
that, by drinking large amounts of alcohol, he could get rid 
of these feelings.  Ultimately, the veteran was diagnosed as 
having paranoid schizophrenia, which was considered to have 
rendered him unfit for further military service.  This 
condition was also considered by service medical personnel to 
have existed prior to service, and not to have progressed at 
a rate greater than was usual for such disorder during 
service.  

On this record, the RO concluded that the evidence rebutted 
the presumption that the veteran was sound at the time of his 
enlistment, and that his paranoid schizophrenia was not 
aggravated by service.  Accordingly, service connection for 
paranoid schizophrenia was denied.  The veteran was advised 
of this decision, and of his appellate rights, in a letter 
addressed to him, dated January 7, 1983.  Later that month, 
the RO received post-service medical records, dated in 1982, 
which reflected the veterans diagnosis of paranoid 
schizophrenia.  The RO concluded, however, that these records 
did not rebut the presumption of soundness and, in a rating 
action dated later the same month, confirmed the decision to 
deny service connection for paranoid schizophrenia.  The 
veteran was advised of this decision, and of his appellate 
rights, in a letter addressed to him on January 21, 1983.  
The veteran did not timely appeal either of those decisions, 
and, therefore, they became final under the law.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

Thereafter, the veteran submitted various statements and 
applications for benefits in which he described the nature of 
his illness, both in service and since that time.  In a July 
1989 rating action, the decision to deny service connection 
for a psychiatric disorder was confirmed.  At that time, the 
RO concluded that new and material evidence had not been 
submitted to reopen the veterans claim.  The veteran was 
advised of this decision, and of his appellate rights, in a 
letter addressed to him later that month.  He again, did not 
appeal this action, and it became final.  

The veteran next sought to reopen his claim in this regard in 
June 1993.  The denial of this attempted reopening, in 
December 1993, is the subject of the current appeal.  Because 
the present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  As provided 
by statute, and emphasized in precedent decisions of the 
United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).  First, the Board 
must determine whether the evidence is new and material.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, ___ 
Vet.App. ___,  No. 96-1695, slip op. at 5 (Oct. 30, 1998).  
Since the expression bears directly or substantially on the 
specific matter is essentially equivalent to relevant and 
probative of the issue at hand (see Colvin, supra, at 174), 
it thus appears that the Federal Circuit, in Hodge, and the 
Court of Veterans Appeals, in Fossie, may have left 
undisturbed the first two questions in step one of the 
Manio/Colvin/Evans analysis, and invalidated only the third 
question, as to reasonable possibility of change in outcome, 
in favor of the newly articulated third question, i.e., 
sufficient significance to require consideration on the 
merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, ___ Vet.App. ___, No. 95-310, slip op. at 15-16 (Nov. 
10, 1998).  We note that the panels in Fossie and Henderson 
were constituted of different judges.  Nevertheless, since 
Henderson post-dated Fossie, we infer from the holding of the 
latter panel that there is a substantive difference between 
the regulatory criterion requiring new evidence which bears 
directly or substantially on the specific matter under 
consideration and the caselaw criterion requiring that the 
new evidence be relevant and probative of the issue at 
hand.  See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) 
(only the en banc Court can overrule precedential panel 
opinion); Brewer v. West, 11 Vet. App. 228, 232 (1998) (a 
later panel decision is considered to be an evolution of 
the law).  Thus, although the Court has not elucidated that 
distinction, the Board will apply the favored language in our 
analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veterans attempt to reopen his claim, is that which has been 
submitted since the ROs July 1989 decision.  

The evidence associated with the claims file since the ROs 
July 1989 decision includes a sworn statement signed by the 
veterans mother, and the sworn testimony of the veterans 
sister.  In the statement provided by the veterans mother, 
she described the veteran as a happy well adjusted young 
man before he joined the Navy.  She recalled that the 
veteran had even pursued a course of training in electronics 
after he completed high school, and before he entered the 
Navy.  

The veterans sister testified, at the Travel Board hearing, 
that the veteran had had no periods in which he acted 
strangely, or any type of odd behavior, prior to his entrance 
into service.  On the contrary, she described that his 
behavior, upon his discharge from service, was such that it 
was as if he were a different person.  

The basis for the denial of the veterans original claim was 
essentially that the evidence showed that he had a 
psychiatric disorder that pre-existed service, which was not 
aggravated by service.  This was the determination of those 
who treated the veteran during service, as well as that of 
the RO.  As to the conclusion that the disability existed 
prior to service, however, it appears to have been based 
almost entirely on the veterans self-reported history 
concerning his so-called supernatural powers at that time.  
The evidence obtained in connection with the veterans 
attempt to reopen his claim includes, for the first time, 
information that is entirely inconsistent with that behavior 
reported in the service medical records.  Whereas the 
veterans pre-service behavior was described in service as 
including a sense of, or a participation in, the 
supernatural, the veterans mother and sister have recalled 
only normal, well adjusted behavior. 

Because the additional evidence regarding the veterans pre-
service behavior contradicts the previous evidence of record 
regarding that behavior, and it was this earlier evidence 
that provided the basis for the conclusion that the veterans 
psychosis existed before service, the additional evidence 
raises a question as to the accuracy of the in-service 
conclusion regarding the time of onset of the veterans 
psychiatric disorder.  Moreover, while the in-service history 
was recorded by a medical professional in the context of the 
veterans psychiatric treatment, it appears that it was 
essentially a transcription of the veterans personal 
recollections at that time.  See, e.g., Dolan v. Brown, 9 
Vet.App. 358, 363 (1996); LeShore v. Brown, 8 Vet.App. 406, 
409 (1995).

The Board is fully cognizant that lay assertions as to 
medical diagnosis or etiology, although they may be sincerely 
felt, do not constitute competent medical evidence sufficient 
to well ground, or to reopen a claim.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) (lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus); Routen v. Brown, 10 Vet.App. 183, 186 
(1997)
(a layperson is generally not capable of opining on matters 
requiring medical knowledge).  Nevertheless, under the 
circumstances of this case, although the recently submitted 
evidence regarding the veterans pre-service demeanor was not 
provided by witnesses skilled in the medical sciences, we 
believe that in no way diminishes its value, because the 
veterans mother and sister were averring only as to their 
observations of his behavior, and were not offering 
diagnostic opinions.

Thus, although we express no opinion as to the ultimate 
outcome of this claim, we believe that, under the recent 
precedential caselaw, the new evidence bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 (West 1991).  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is 
reopened. 


ORDER

The appeal is granted, to the extent the Board has determined 
that new and material evidence has been submitted to reopen 
the veterans claim for service connection for a psychiatric 
disorder.


REMAND

Having concluded that the veteran has reopened his claim for 
service connection for a psychiatric disability, the Board is 
of the opinion that additional development is necessary prior 
to entering a final determination regarding a decision on the 
underlying merits of the claim.  The Board observes that the 
veteran testified that he was currently receiving treatment 
at the VA Medical Center (VAMC) in New Haven and/or in 
Newington, Connecticut.  A review of these records might be 
useful, as would be an opinion by the physician currently 
providing this treatment, regarding the time of onset of the 
veterans psychiatric illness.  

Under the circumstances described above, this matter is 
remanded to the RO for the following:

1.  The RO should attempt to obtain, and 
associate with the file, any psychiatric 
treatment records relating to the veteran 
from the West Haven and/or Newington, 
Connecticut, VAMCs, dated since January 
1998.  

2.  After the preceding development has 
been accomplished, the RO should forward 
the veterans claims file, including this 
Remand, to the psychiatrist who is 
currently treating the veteran, or if he 
is not currently receiving any treatment, 
to an appropriate physician knowledgeable 
in the diagnosis and treatment of 
psychiatric illness.  The physician 
should be asked to review the veterans 
records and render an opinion as to this 
question:  Is it as least as likely as 
not that that the psychiatric disorder 
which the veteran manifested in service 
had its onset prior to service?  If the 
answer to that question is in the 
affirmative, the physician should then 
offer an opinion as to this question:  
Was there an increase in the severity of 
that disability during service, and, if 
so, was that increase due to the natural 
progression of the disease?  If the 
answer to the first question is in the 
negative, i.e., the physician concludes 
it is more likely that the psychiatric 
disorder which the veteran manifested in 
service had its initial onset in service, 
and did not pre-exist service, the 
inquiry may end there.  In either event, 
a complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided, and in the 
event any opinion reached is inconsistent 
with any medical opinion already of 
record, as for example the opinion of the 
physicians who treated the veteran in 
service, an explanation to account for 
that inconsistency should be offered.  A 
notation that a review of the claims file 
was conducted should also be made part of 
the report provided.  

3.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.  

4.  Next, the RO should review the 
evidence of record and enter its 
determination as to whether service 
connection is warranted for a psychiatric 
disability.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, both of whom should be 
given a reasonable opportunity to respond 
before the case is returned to the Board 
for further review. 

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



 see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993); 
Elkins v. Brown, 5 Vet.App. 474, 478 (1993).

See, e.g., Dolan v. Brown, 9 Vet.App. 358, 363 (1996); 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).
- 2 -
